MEMORANDUM OPINION
                                         No. 04-11-00250-CV

                                   In the Interest of R.H.E., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010EM502902
                         Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 8, 2012

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal from a final judgment under the Uniform Interstate Family Support Act.

An associate judge signed a proposed final judgment on November 5, 2010. Because no request

for a de novo hearing was filed, the judgment signed by the associate judge became the final

judgment of the trial court by operation of law no later than November 16, 2010. See TEX. FAM.

CODE ANN. §§ 201.1041(a), 201.1042(b) (West 2008); In re Office of the Attorney General, 264
S.W.3d 800, 809 (Tex. App.—Houston [1st Dist.] 2008, orig. proceeding).

           Appellant filed a timely motion to set aside the judgment. Therefore, the notice of appeal

was due on February 14, 2011. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file
                                                                                      04-11-00250-CV


the notice of appeal was due on March 1, 2011. See id. 26.3. Appellant did not file his notice of

appeal until March 15, 2011. Appellant did not file a motion for extension of time.

        We, therefore, ordered appellant to show cause why this appeal should not be dismissed

for lack of jurisdiction. Appellant did not respond. Thus, this appeal is dismissed for lack of

jurisdiction.

                                                     PER CURIAM




                                               -2-